DETAILED ACTION
1.	The Application filed on December 10, 2019 is acknowledged.
Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “the other end of the solenoid” [line 7] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the basis” [line 15] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the control unit is configured to open the fourth switching element during a valve closing detection period of detecting closing of the fuel injection valve and to detect the closing of the fuel injection valve on the basis of a change in voltage of the other end 
The Applicant(s) is/are required to clarify or to revise the claimed features.

5.	Claims 1-7 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation of “the control unit is configured to open the fourth switching element during a valve closing detection period of detecting closing of the fuel injection valve and to detect the closing of the fuel injection valve on the basis of a change in voltage of the other end of the solenoid” renders the claim indefinite.  Note: this limitation will be understood as --the control unit is configured to detect the closing of the fuel injection valve on the basis of a change in voltage of the other end of the solenoid and to open the fourth switching element during a valve closing detection period of detecting closing of the fuel injection valve--; and the step for determining or detecting a valve closing period must be provided.
The Applicant(s) is/are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7, as far as understanding, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over FUKUDA et al. (US 2016/0208725 A1).
Regarding claim 1, notes Figure 2, FUKUDA teaches a fuel injection valve driving device (127) for driving a fuel injection valve (105) with a solenoid [fuel injection valve (105) would have been well-known to be included a solenoid], comprising: a first switching element [T11] which is disposed between a booster circuit [boosting stopping signal (3), boosting starting signal (4), Comp1, Vstop, Comp2, Vstart] boosting a battery power [from battery (1)] and one end of the solenoid [fuel injection valve (105)]; a second switching element [T12] which is disposed between a battery (1) and one end of the solenoid [fuel injection valve (105)]; a third switching element [T13] which is disposed between the other end of the solenoid [fuel injection valve (105)] and a ground; a fourth switching element [T1] which is disposed between one end of the solenoid and a ground; and a control unit [fuel injection control device (127) is considered as a control unit] which is configured to control open/closed states of the first switching element [para. 0013, 0014], the second switching element [para. 0013, 0014], the third switching element [para. 0013, 0014], and the fourth switching element [para. 0008, 0011], wherein the control unit (127) is configured to open the fourth switching element (T1) during a valve closing detection period of detecting closing of the fuel injection valve and to detect the closing of the fuel injection valve on the basis of a change in voltage of the other end of the solenoid [para. 0008-0015 and Figure 9].  It is apparent that, as understood by examiner, the control unit detects a closing of the Figure 9] which is normally has the laboratory test facilities.  To optimize or select the suitable valve closing period while the fourth switching element is opened would be within the ability of ordinary skilled in this art.
Regarding claim 2, as discussed in claim 1, especially Figure 9.
	Regarding claim 3, as discussed in claim 1, especially Figure 9.
	Regarding claim 4, see Figure 2.
	Regarding claim 5, as discussed in claim 1, especially Figure 9.
	Regarding claim 6, see Figure 2.
	Regarding claim 7, as discussed in claim 1, see Figures 4, 5 and 7 which discloses the resistors R1, R2 and R3 which have the connection position as claimed.

9.	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
	

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843. The examiner can normally be reached Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If 


/J.H.H./
December 26, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        December 28, 2021